Title: To Thomas Jefferson from Mary Willing Byrd, 28 February 1781
From: Byrd, Mary Willing
To: Jefferson, Thomas


      
        Sir
        Westover, February 28, 1781.
      
      Having heard from Major Turberville, that he had sent to inform you of the arrival of Mr. Hare, and the business on which he came; and that the answer he received was, you left that matter to the commanding officer, I thought it unnecessary for me to give you the trouble, at that time, of writing to you on the subject of his business, for two reasons; it was my determination not to keep the things brought by Mr. Hare in the Flag, without first consulting the Executive. This Mr. Meade and many other persons had often heard me say. In a letter I wrote immediately on his coming up to the Baron, I informed him some articles were brought for me, and assured him I had not the least inclination to keep them, if the Executive did not approve of it. The other reason was, I did not know the whole amount of the articles, and wished when I wrote, to be able to write fully on the subject. Think not, sir, that I had anything to do with Mr. Hare’s coming from Sandy Point to Westover. I knew nothing of it, and beg the favor of you to suspend your opinion of my conduct, until I have an opportunity of vindicating it.
      The officers have acted so confusedly that I dare believe you have had but a very imperfect account of the whole affair, and I am by no means capable of giving a proper one of it, I think.
      I think I am called on say something on the subject, as a duty I owe myself, the public in general, and you in particular as Supreme Magistrate of this State. Baron Steuben thinks me accountable to the civil, and not to the military power for my conduct; and to that  I appeal for justice. Mr. Hare came up by the Baron’s permission, on a Flag, granted by General Arnold, for the purpose of bringing up such negroes as he chose to return. This permission was given before your order was sent to General Nelson, respecting negroes. I flattered myself that I could have served my neighbors, and with this view, wrote by a flag, and by the advice of one of your most particular friends, a man of most excellent judgment, and express approbation of every person I have seen.
      I hear Mr. Hare has forfeited his flag, been made a prisoner and searched. Among his papers was found a letter written by myself, while the fleet lay at Westover, I think in answer to a message I received from Captain Evans, by a little gentleman whom he was very fond of, a relation of his. I do not recollect the contents of this letter, but am easy about it, for [as] my heart never dictated aught that was dishonorable, so my pen could never have expressed anything that I could not justify. If policy had not forbid it, I owe too much to my honor to betray my Country.
      Indeed, sir, you may rely on my veracity when I assure you, that no action of my life has been inconsistent with the character of a virtuous American.
      I cannot express violent, enthusiastic opinions, and wish curses [and] distruction on the meanest individual on earth. It is against my religion. I wish well to all mankind, to America in particular. What am I but an American? All my friends and connexions are in America; my whole property is here—could I wish ill to everything I have an interest in?
      My honor is dearer to me than my life; let not my Countrymen attempt to injure me further. The All-seeing eye of our gracious God, will revenge the innocent and the helpless. I pray that he will forgive my persecutors, and enable them to show as much virtue as I have done when they have as great a tryal. He that will show more let him cast the first stone. I flatter myself I have raised myself in the esteem of the British, by showing them that I had a perfect love for my country.
      I hope you will pardon the trouble I give you. I mean to address you not only as the Governor, but as an acquaintance, whom I have experienced kindness and some friendship from, to ask your advice (Colonel Harrison is from home), what will be the proper steps for me to take in this affair. I know a law passed sometime ago, which I looked over in a cursory manner, importing what was treason. I never conceived that there was an object up the river, to lead the enemy near my habitation, therefore I did not attentively read the  law. No person gave me warning of their approach. I had no time to send anything out of the way of the privateers, which were what I was afraid of.
      When the officers landed, I received them according to my idea, with propriety. I consulted my heart and my head, and acted to the best of my judgment, agreeable to all laws, human and divine. If I have acted erroneously, it was an error in judgment and not of the Heart. As Pope expresses it, “One self-approving hour will outweigh the praises of millions.” The force of this sentiment I now fully experience. I mean not by this to show contempt for the good opinion of the public. I value it highly, but would rather know I merited it, than know I had it.
      If you, sir, will have the goodness to furnish me with that law, and your opinion on it, I shall be extremely obliged to you. I hope to prove myself worthy of your kindness. If any unavoidable things have happened that the law forbids, I cannot doubt the justice of the legislative body, that they will pass another in my favor, when I have an opportunity of making my innocence appear.
      Every good man must have been shocked when they heard of the savage treatment I have met with. This cannot be called Liberty. I do not know who has been in fault. I am convinced, sir, that you have had no share in these bare actions; and [I] should not do that great man, Baron Steuben, justice, if I did not declare that I was convinced, that the whole of his conduct was perfectly amiable, and that he was incapable of giving orders that would authorize such rash, such indecent, horrid conduct, as I have met with.
      I have the honor to be, sir, your most obedient, humble servant,
      
        M Byrd
      
    